Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 1, 2019

                                       No. 04-19-00044-CV

                                     TITLE SOURCE, INC.,
                                           Appellant

                                                 v.

              HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                    Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI06300
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
        On February 22, 2019, appellant filed an unopposed motion to transfer portions of the
reporter’s records from Appeal Nos. 04-18-00509-CV and 04-18-00844-CV into this appeal. The
motion is GRANTED. The clerk of this court is ORDERED to electronically transfer into this
appeal copies of the reporter’s records identified in Exhibit A to appellant’s motion. The
transferred portions of the reporter’s record shall be considered as originally filed in this appeal.
It is FURTHER ORDERED that appellant file a copy of any written request for the preparation
of any supplemental reporter’s records in this appeal by no later than fourteen (14) days from the
date of this order.
        Also on February 22, 2019, appellant filed an unopposed motion to transfer portions of
the clerk’s records from Appeal Nos. 04-18-00509-CV and 04-18-00844-CV into this appeal.
The motion is GRANTED. The clerk of this court is ORDERED to electronically transfer into
this appeal copies of the clerk’s records identified in paragraph 5 of appellant’s motion. The
transferred portions of the clerk’s record shall be considered as originally filed in this appeal. It
is FURTHER ORDERED that appellant file a copy of any written request for the preparation of
any supplemental clerk’s records in this appeal by no later than fourteen (14) days from the date
of this order.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court